Exhibit 12.1 GREAT PLAINS ENERGY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Year to Date September 30 2009 2008 2007 2006 2005 2004 (millions) Income from continuing operations $ 137.0 $ 119.7 $ 120.9 $ 136.7 $ 142.9 $ 127.2 Add Equity investment loss 0.4 1.3 2.0 1.9 0.4 1.5 Income subtotal 137.4 121.0 122.9 138.6 143.3 128.7 Add Taxes on income 26.3 63.8 44.9 60.3 22.2 30.7 Kansas City earnings tax 0.5 0.3 0.5 0.5 0.5 0.5 Total taxes on income 26.8 64.1 45.4 60.8 22.7 31.2 Interest on value of leased property 5.2 3.6 3.9 4.1 6.2 6.2 Interest on long-term debt 148.6 126.2 74.1 62.6 64.3 66.1 Interest on short-term debt 8.6 18.2 26.4 9.2 4.5 4.3 Other interest expense and amortization (a) 4.4 (1.4 ) 5.8 3.9 4.3 13.6 Total fixed charges 166.8 146.6 110.2 79.8 79.3 90.2 Earnings before taxes on income and fixed charges $ 331.0 $ 331.7 $ 278.5 $ 279.2 $ 245.3 $ 250.1 Ratio of earnings to fixed charges 1.98 2.26 2.53 3.50 3.09 2.77 (a) On January 1, 2007, Great Plains Energy elected to make an accounting policy change to recognize interest related to uncertain tax positions in interest expense.
